996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Joe LLOYD, Plaintiff-Appellant,v.Kenneth L. McGINNIS;  Wayne W. Stine, Defendants-Appellees.
No. 93-1188.
United States Court of Appeals, Sixth Circuit.
June 28, 1993.

Before:  MILBURN and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Eddie Joe Lloyd, a pro se Michigan prisoner, appeals a district court order dismissing his civil rights complaint for want of prosecution.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Appellees have informed the court that they will not be filing a brief.


2
Seeking injunctive and declaratory relief, Lloyd sued two Michigan correctional officials as a result of being found guilty of committing several disciplinary violations.   The defendants moved to dismiss the complaint.   Following defendants' motion, the court entered an order on October 19, 1992, informing Lloyd that he had twenty-eight days from the date of the order to file a response to defendants' motion, or else his complaint would be dismissed for want of prosecution pursuant to Fed.R.Civ.P. 41(b).   Lloyd did not respond to defendants' motion and the district court dismissed the complaint under Rule 41(b) on December 29, 1992.


3
In his timely appeal, Lloyd argues that the district court erred by not addressing the merits of his complaint and by not granting his motion for the appointment of counsel.


4
A district court's dismissal of the complaint for want of prosecution is reviewed under the abuse of discretion standard.   Little v. Yeutter, 984 F.2d 160, 162 (6th Cir.1993).


5
Upon review, we conclude that the district court did not abuse its discretion in dismissing Lloyd's complaint under Rule 41(b).   Furthermore, Lloyd has no constitutional right to the appointment of counsel in a civil case.   Randall v. Wyrick, 642 F.2d 304, 307 n. 6 (8th Cir.1981) (per curiam).


6
Accordingly, we affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.